NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTHUR EDWARD EZOR,                             No.    19-55558

                Plaintiff-Appellant,            D.C. No. 2:18-cv-10260-JVS-AGR

 v.
                                                MEMORANDUM*
KATHERINE K. MADER; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                             Submitted July 14, 2020***

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Arthur Edward Ezor appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging constitutional claims arising from

his state criminal proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal of an action as barred by Younger v. Harris, 401 U.S.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
37 (1971). ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754,

758 (9th Cir. 2014). We affirm.

      The district court properly dismissed Ezor’s action as barred under the

Younger abstention doctrine because federal courts are required to abstain from

interfering with pending state court proceedings where “the federal action would

have the practical effect of enjoining the state proceedings.” ReadyLink, 754 F.3d

at 759 (setting forth requirements for Younger abstention in civil cases); Baffert v.

Cal. Horse Racing Bd., 332 F.3d 613, 617, 621 (9th Cir. 2003) (setting forth

exceptions to Younger abstention; a claimed constitutional violation “does not, by

itself, constitute an exception to the application of Younger abstention”).

      The district court did not abuse its discretion in denying leave to amend the

complaint because amendment would have been futile. See Zucco Partners, LLC

v. Digimarc Corp., 552 F.3d 981, 1007 (9th Cir. 2009) (setting forth standard of

review and reasons for denying leave to amend).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as without merit Ezor’s contentions of judicial bias.

      AFFIRMED.




                                          2                                       19-55558